The opinion of the court was delivered by
McEnery, J.
This proceeding invokes the supervisory jurisdiction of this court to annul a judgment in the court of the respondent magistrate for three dollars.
The complaint is that there was no evidence introduced by plaintiff to sustain his demand.
The record discloses that the case was regularly called for trial, the plaintiff and defendant both represented by counsel; the" case *1534tried, argued by counsel and submitted. The record appears to be regular, and there is nothing in the record that calls for the exercise-of the supervisory jurisdiction of this court. State ex rel. Kramer vs. The Judges of the Parish Court of St. Tammany, 32 An. 219; State ex rel. Gooch vs. Robinson, 38 An. 969; State ex rel. Chandler vs. Judge, 43 An. 825; State of Louisiana ex rel. James A. Manning vs. Sherrard, Judge, 47 An. 1085.
The relief prayed for is denied and the rule granted discharged and the provisional writs issued vacated, the relator to pay costs.